IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

MISH 3D} me JOY -

FOR THE MATTER OF ALLOWING FILED NC
U. S. PROBATION OFFICERS FOR THE WESTERN CH
DISTRICT OF NORTH CAROLINA TO RETAIN A BADGE

MAY 10 2021

UPON RETIREMENT
US DISTRICT COURT
ORDER WESTERN DISTRICT OF NC
THIS MATTER is before the Court on request of the Chief U.S. Probation Officer for the Western
District of North Carolina and arises from the need to allow U. S. Probation Officers to retain a District
issued badge, marked as retired, upon retirement in addition to their retirement credentials. The second
badge will be presented to the retiring officer in a shadow box.

Now; therefore, IT IS ORDERED that Retiring U. S. Probation officers be allowed to retain one of
the assigned badges to be kept with the retirement credentials.

This Order all take effect immediately.

IT IS SO ORDERED this_[{OTWday of March, 2021.

Bai Gala PAIL:

Mapti Reidin a Fraek D. Whitney
f United states District Judge United States District Judge

flee Con a\ - Max 0. Co Cogburn, Ir.
United States Dist ‘et Judge United States DistrictJudg

   
   

 

   

 

 

Kenneth D. Bell “Graham C. Mullen
United States District Judge Senior United States District Judge

yy. Ad he, Yo, boo filo

[Richard L. Voorhees
Senior United States District Judge

 
